EXHIBIT 10.7

 

COMPENSATION FOR NON-EMPLOYEE DIRECTORS

As of May 1, 2005

 

Directors who are not employees of the Company or any of its subsidiaries
receive an annual retainer of $25,000, an additional annual retainer of $5,000
for each committee chairperson, $6,000 for each board meeting attended, $1,500
for each committee meeting attended if the committee meeting attended was not
held in connection with, or on the same day as, a board meeting, and $1,000 for
each telephonic board meeting attended, plus reimbursement of travel expenses
incurred in connection with such attendance. If multiple committees with the
same membership meet on the same day, only one meeting fee is paid. Each
non-employee director has the ability to participate in the Company’s 2004
Non-Employee Director Deferral Plan which allows participating non-employee
directors to defer receipt of a portion or all of the retainer and meeting fees
the Company provides for Board services and receive such retainer and meeting
fees in the future as shares of the Company’s common stock.